The opinion of the Court was delivered by Mr. Justice Heydenfeldt.
Mr. Chief Justice Murray and Mr. Justice Terry concurred.
We think that, as in the ease of Daumiel v. Gorham, 6 Cal., (Jan. Term, 1856,) the officer was entitled to notice of the plaintiff’s claim to the goods, and a demand for them.
The fact that the officer had already obtained indemnity, will not affect this right. The notice of another’s claim to the goods might materially affect the character of the indemnity which an officer might require.
The conversation between Taylor and the constable’s bailee of the goods, cannot be held as notice to the constable.
Judgment affirmed.